                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00080-MOC-DSC

 HARVEY SMITH,                                             )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 CHARTER COMMUNICATIONS,                                   )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on plaintiff’s pro se Motion to Strike Answer to

Amended Complaint.

       As a preliminary matter, the Fourth Circuit Court of Appeals has noted that motions to

strike pursuant to Rule 12(f) are disfavored and should be granted infrequently. See Waste Mgmt.

Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001); see also Renaissance Greeting Cards,

Inc. v. Dollar Tree Stores, 227 F. App’x 239, 247 (4th Cir. 2007). “Nevertheless, a defense that

might confuse the issues in the case and would not, under the facts alleged, constitute a valid

defense to the action can and should be deleted.” 5C Charles Wright & Arthur Miller, Federal

Practice & Procedure § 1380, 647 (3d ed. 2011). The decision to grant or deny a motion under

Rule 12(f) is discretionary. Renaissance Greeting Cards, 227 Fed. App'x. at 246. In order to

prevail on the motion, plaintiff must demonstrate that the matter at issue is both “prejudicial” and

of the type “envisioned” by Rule 12(f). Brown v. Ins. for Family Centered Servs., Inc., 394 F.

Supp. 2d 724, 727 (M.D.N.C. 2005).




                                                -1-
       Plaintiff has moved to strike all 15 of defendant’s affirmative defenses. The key to

affirmative defenses is fair notice, not plausibility. Whether defendant has provided evidence to

support its defenses is inconsequential at this point. See Pracht v. Saga Freight Logistics, LLC,

No. 3:13-CV-529, 2014 WL 1281189, at *1 (W.D.N.C. Mar. 27, 2014) (denying motion to strike

despite argument that allegations were “unsupported statements” where allegations had bearing on

plaintiff’s claim). Plaintiff has not shown the affirmative defenses have “no possible bearing upon

the subject matter to the litigation,” Simaan, Inc. v. BP Products North America, Inc., 395 F. Supp.

2d 271, 278 (M.D.N.C 2005), or that the inclusion of these affirmative defenses is prejudicial to

him in any way. See Brown, 394 F. Supp. 2d at 727. Therefore, the Court finds that plaintiff has

not met his burden under Rule 12(f). Having considered plaintiff’s motion and reviewed the

pleadings, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that plaintiff’s pro se Motion to Strike Answer to

Amended Complaint (#28) is DENIED.




                                         Signed: March 13, 2019




                                                -2-
